NO








NO. 12-10-00192-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
ROYLAND EARL BLACK,
APPELLANT                                                     '     APPEAL
FROM THE 7TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
            Appellant
pleaded guilty to driving while intoxicated.  We have received the trial
court's certification showing that this is a plea bargain case and Appellant
has no right to appeal.  See Tex.
R. App. P. 25.2(d).  The certification is signed by Appellant and his
trial counsel, and is supported by the record.  Accordingly, the appeal is dismissed
for want of jurisdiction.

                                                                                                    
JAMES T. WORTHEN    
                                                                                                                
Chief Justice
 
 
Opinion delivered July 14, 20010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)